Citation Nr: 1547697	
Decision Date: 11/12/15    Archive Date: 11/25/15

DOCKET NO.  13-33 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for service-connected prostate cancer residuals.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Gower, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1964 to January 1966.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2011 rating decision of a Department of Veterans Affairs (VA) in Milwaukee, Wisconsin, which assigned a 20 percent disability rating for prostate cancer, status post brachytherapy, effective November 8, 2010.  A notice of disagreement was filed in May 2012 with regard to the disability rating assigned.  A statement of the case was issued in November 2013, and the appeal was perfected in November 2013.  The Veteran waived his right to a Board hearing.

A subsequent rating decision issued in March 2015 increased the disability rating to thirty percent for prostate cancer, status post brachytherapy, effective November 8, 2010.  The Veteran has not expressed satisfaction with the increased disability rating.  This case thus remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (When a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated.).


FINDING OF FACT

From November 8, 2010, the Veteran's residuals of prostate cancer are manifested by daytime voiding intervals between one and two hours or awakening to void three to four times per night, and urinary retention requiring intermittent or continuous catheterization.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for residuals of prostate cancer have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7528 (2014).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  Mayfield, 444 F.3d at 1334; see also Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).

Courts have held that once service connection is granted, the claim is substantiated, and additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Here, the Veteran's claim arises from an appeal of the initial disability rating following the grant of service connection.  Through a notice letter dated December 2010, the RO notified the Veteran of the information and evidence needed to substantiate his claim and of VA's duty to assist in developing his claim.  This letter satisfied the notice requirements of the VCAA, and no further notice is needed. 

Most recently, a VA examination was obtained in December 2013 with respect to the pending claim.  See 38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The December 2013 VA examination obtained here is sufficient, as the examiner considered all of the pertinent evidence of record, including the statements of the Veteran, and provided an explanation for the opinion stated as well as the medical information necessary to apply the appropriate rating criteria.

The evidence in the claims file includes VA examinations, private treatment records, and service treatment records.  The Board finds that VA has properly assisted the Veteran in obtaining any relevant evidence.  As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

In general, when an increase in disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran has been assigned a 30 percent evaluation dating from November 8, 2010, the date of service connection.  As will be detailed below, the Board finds that the 30 percent evaluation should not be disturbed; therefore, a staged rating is not warranted.

Residuals of prostate cancer are evaluated by analogy to voiding dysfunction, renal dysfunction, or urinary tract infection.  See 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7528.  The rating schedule directs the decision maker to consider only the predominant area of dysfunction for rating purposes.  38 C.F.R. § 4.115a.  As the Veteran does not exhibit signs of renal dysfunction or urinary tract infection, voiding dysfunction is the predominant area of dysfunction for rating purposes.  His voiding dysfunction symptoms include urine leakage, urine frequency, and obstructed voiding.  

Private treatment records show catheterization for inability to void in March 2010, March 2011, December 2011, and September 2013.  In September 2013, the Veteran was instructed to insert a catheter once per month.

Private treatment records from 2010 to 2014 consistently show urinary symptoms to include nocturia ranging from two to four times per night, and a voiding interval of two to three hours during the day.  

The Veteran's April 2011 VA examination noted a daytime voiding interval of one to two hours, nighttime awakening to void three to four times per night, and erectile dysfunction.  

The Veteran's December 2013 VA examination noted several urinary symptoms including urinary leakage three to four times a week requiring a need to change clothes, monthly urethral catheterization, a daytime voiding interval of one to two hours, nighttime awakening to void three to four times per night, and a slow or weak stream.  The examination also noted profound erectile dysfunction unresponsive to medication.  It was noted that the Veteran's residual prostate cancer symptoms do not affect his ability to work.

The evidence shows that the residuals of prostate cancer meet the criteria for a 30 percent rating, but not higher.  38 C.F.R. § 4.115b, Diagnostic Code 7528.  His current disability picture shows urinary retention requiring intermittent or continuous catheterization, as well as a daytime voiding interval between one and two hours and awakening to void three to four times per night.  

A 40 percent disability rating would be merited for daytime voiding intervals of less than one hour or awakening to void five or more times per night, or for the requirement of wearing absorbent materials that must be changed two to four times per day.  A 60 percent disability rating would be merited for urine leakage requiring the use of an appliance or wearing absorbent materials that must be changed more than four times per day.  However, the Veteran does not exhibit these symptoms.  While he reports urinary leakage, he does not wear absorbent materials, and he reports wetting himself three to four times per week, not daily.  In addition, the Veteran's erectile dysfunction has been service-connected under a separate rating.  

Thus, the preponderance of the evidence shows that the Veteran's prostate cancer residuals do not warrant a disability rating above 30 percent.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  38 C.F.R. § 4.3.

III. Additional considerations

Additionally, the Board finds that the Veteran's prostate cancer residuals do not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  First, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability and the established criteria found in the rating schedule to determine whether a veteran's disability picture is adequately contemplated by the rating schedule.  Id.

If the disability picture is not adequately contemplated by the rating schedule, the second step is to determine whether the veteran's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Id.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations are inadequate.  The rating criteria reasonably describe the Veteran's disability level and symptomatology, specifically his urinary frequency and obstructed voiding.  38 C.F.R. § 4.115a.  Thus, the Veteran's current schedular rating is adequate to fully compensate him for his disability on appeal, and referral for extraschedular consideration is not warranted.

Additionally, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no symptoms caused by a service-connected disability that have not been attributed to and accounted for by a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed to the combined effect of multiple conditions.

The Board also notes that if the claimant or the record reasonably raises the question of whether the veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, neither the Veteran nor his attorney has suggested that his prostate cancer residuals preclude his employment.  Additionally, there is no indication in the record that the Veteran's service-connected prostate cancer has negatively impacted his employability.  Notably, the December 2013 VA examiner found that the Veteran's residual prostate cancer symptoms do not affect his ability to work.  Thus, any further consideration of the Veteran's claim under Rice is not warranted at this time.

For the reasons and bases stated above, the Board finds that a preponderance of the evidence is against the Veteran's claim for an increased initial rating for his prostate cancer residuals.  The claim is therefore denied.


ORDER

A rating in excess of 30 percent for residuals of prostate cancer is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


